Per Curiam:
This is a motion to remit the judgment roll to the clerk of the Court of General Sessions for amendment. It appears that some of the criticisms upon the part of the appellant in respect to the contents of the judgment roll are well taken. As is claimed by the appellant, the judgment roll does not state tne offense of which the defendant was convicted, except by reference to the indictment, and such practice seems to have been condemned in tüe case of The People v. O'Neil (47 Hun, 155). Neither does it appear what disposition was made of the first, third and fifth counts of the indictment. In all other respects the judgment roll seems to be a substantial compliance with the provisions of the Code. The motion should be granted so far as to remit the judgment roll for correction in the respects to which attention has been called, and denied as to the other matters suggested by the counsel for the appellant. Present—Van Brunt, P. J., Barrett, Williams, Patterson and O’Brien, JJ.